Exhibit 10(b)(i)

AMENDMENT No. 1 TO

RICHARDSON ELECTRONICS, LTD. EMPLOYEES STOCK OWNERSHIP PLAN

(As Amended and Restated Effective June 1, 2002)

RICHARDSON ELECTRONICS, LTD., a Delaware corporation, hereby further amends the
Richardson Electronics, Ltd. Employees Stock Ownership Plan, as previously
amended and restated effective June 1, 2002 and as thereafter further amended
(the “Plan”), as follows effective May 30, 2009:

1. Section 2.16A is added to the Plan to read as follows:

2.16A “EPCRS”: The Employee Plans Compliance Resolution System of the Internal
Revenue Service.

2. Section 4.1(f) is added to the Plan to read as follows:

(f) The Employer shall also contribute to the Plan such amounts as may be
necessary in order to effect corrections of benefits due Participants in
accordance with EPCRS.

3. Section 6.1(g) is added to the Plan to read as follows:

(g) Any amounts contributed by the Employer pursuant to Section 4.1(f) for the
purpose of correcting benefits of Participants pursuant to EPCRS shall be
allocated to the respective Accounts of such Participants in accordance with the
corrections procedures formulated by the Employer in accordance with EPCRS and
(except for EPCRS self-corrections) approved by the Internal Revenue Service.

Dated May 29, 2009.

 

RICHARDSON ELECTRONICS, LTD. By  

/s/ Kyle C. Badger

  Kyle C. Badger   Executive Vice President,   General Counsel and Secretary